Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8 – 11, 17 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al. (US Pub. No. 20130051483), hereinafter referred to as Wyatt.
Referring to claim 1, Wyatt discloses a method for performing link training (link training, fig. 3) for one or more input/output links interconnecting an upstream port (fig. 1) with a downstream port (fig. 1), the method comprising: 
performing a initialization sequence (link booting, fig. 5) of the one or more input/output links between the upstream port and the downstream port, the initialization sequence comprising link training the one or more input/output links (step 504, fig. 5);  
determine equalization parameter values (training stage 504, fig. 5) for the upstream port and downstream port for a plurality of data rates (Gen 1, Gen 2 or Gen 3), the plurality of data rates comprising a first data rate and a second data rate; 
storing one or more equalization parameter values (save Eq settings 530, fig. 5) for the upstream port and the downstream port in a nonvolatile memory for each of the plurality of data rates; 
operating the one or more input/output links at the first data rate (EP Gen 3 510, fig. 5); 

determining that the upstream port and the downstream port support equalization bypass from information in a training set (previous equalization training cycle are re-used instead of searching for new optimal parameter sets, para. 0035); 
retrieving the stored equalization parameter values for the second data rate for the downstream port (save Eq settings 530, fig. 5) from the nonvolatile memory; 
writing the stored equalization parameter values for the downstream port to a register (known optimal parameter coefficients, para. 0035) associated with the downstream port; and 
using the equalization parameter values (re-used instead of searching for new optimal parameter sets, para. 0035) as equalization parameters for the downstream port for operating the one or more links interconnecting the upstream port with the downstream port.

As to claim 2, Wyatt discloses the method of claim 1, further comprising: 
storing one or more equalization parameter values (save eq setting 530, fig. 5) for the upstream port in the nonvolatile memory; 
retrieving the stored equalization parameter values (previous equalization training cycle are re-used instead of searching for new optimal parameter sets, para. 0035) for the upstream port from the nonvolatile memory; 
writing the stored equalization parameter values (known optimal parameter coefficients, para. 0035) for the upstream port to a register associated with the upstream port; and 
using the equalization parameter values as equalization parameters (re-used instead of searching for new optimal parameter sets, para. 0035) for the upstream port for operating the one or more links interconnecting the upstream port with the downstream port.  


As to claim 9, Wyatt discloses the method of claim 1, wherein using the equalization parameter values as equalization parameters (step 524, fig. 5) for the downstream port for operating the one or more links interconnecting the upstream port with the downstream port comprises bypassing an equalization procedure (step 528, fig. 5) of a link training of the one or more links interconnecting the upstream port with the downstream port.  

As to claim 10, Wyatt discloses the method of claim 1, wherein using the equalization parameter values as equalization parameters (step 524, fig. 5) for the downstream port for operating the one or more links interconnecting the upstream port with the downstream port comprises using the equalization parameters in the register associated with the downstream port as an initial value (re-used instead of searching for new optimal parameter sets, para. 0035) for performing an equalization procedure of a link training of the one or more links interconnecting the upstream port with the downstream port.

Claims 11 and 20 recite the corresponding limitation of claims 1. Therefore, they are rejected accordingly.

Claims 17 - 19, and 21 recite the corresponding limitation of claims 2 and 8 - 10. Therefore, they are rejected accordingly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 7, 12 – 16 and 22 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US Pub. No. 20130051483), hereinafter referred to as Wyatt in further view of Brown et al. (US Pub. No. 8599913), hereinafter referred to as Brown. 

As to claim 3, Wyatt discloses the method of claim 1, further comprising: 
providing a read request to a register (signal training to begin, fig. 2a) connected to one or both of the upstream port or the downstream port by one or more links (fig. 1);  46Attorney Docket No. AA2693 Patent Application 
receiving, from the register associated with the retimer, one or more equalization parameter values (step 518, fig. 5); and 
storing the one or more equalization parameter values for the nonvolatile memory (step 530, fig. 5).  
Brown discloses, what Wyatt lacks, retimer (retimer devices that regenerate a digital signal without modifying digital content of the digital signal, col. 2, lines 39 - 40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wyatt and Brown before him or her, to modify the system of Wyatt to include the system of Brown. 

	The suggestion/motivation for doing so would have been to improve signal regeneration. 
Therefore, it would have been obvious to combine Brown with Wyatt to obtain the invention as specified in the instant claim(s).

	
As to claim 4, the modified system of Wyatt discloses the method of claim 3, further comprising: 
retrieving, from the nonvolatile memory, the stored equalization parameter values (step 518, fig. 5 of Wyatt) for the retimer (retimer of Brown); 
writing the stored equalization parameter values (step 530, fig. 5 of Wyatt) for the retimer to the register associated with the retimer; and 
using the equalization parameter values as equalization parameters value (re-used instead of searching for new optimal parameter sets, para. 0035 of Wyatt) for the retimer for operating one or more links interconnecting the retimer to the upstream port or one or more links interconnecting the retimer to the downstream port.  

As to claim 5, the modified system of Wyatt discloses the method of claim 3, wherein providing a read request to the register associated with the retimer comprises providing an ordered set to the register specifying one or more registers from which the retimer is to provide values to the upstream port (re-used instead of searching for new optimal parameter sets, para. 0035).  

determining that a retimer connected to one or both of the upstream port or the downstream port by one or more links comprises a nonvolatile memory local to the retimer (step 405, fig. 4); and 
providing an instruction to the retimer to store one or more equalization parameter values associated with the retimer in the nonvolatile memory local to the retimer (step 410, fig. 4).  

As to claim 7, Brown discloses method of claim 6, further comprising: instructing the retimer to write the equalization parameter values from the nonvolatile memory local to the retimer (step 405, fig. 4) to a register associated with the retimer; and using the equalization parameter values in the register associated with the retimer as equalization parameters for the retimer for operating one or more links interconnecting the retimer to the upstream port or one or more links interconnecting the retimer to the downstream (step 410, fig. 4).  

Claims 12 - 16 recite the corresponding limitation of claims 3 - 7. Therefore, they are rejected accordingly.
Claims 22 - 25 recite the corresponding limitation of claims 3 - 7. Therefore, they are rejected accordingly.

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. 

Applicant's Argument:



Examiner’s response:
Brown discloses, para. 0036, that the rootport 102 and endpoint 104 leave Gen 3 speeds and return to Gen1/Gen2 speeds and then request a return to Gen3 speeds, equalization training is not required the second time, as the optimal coefficients are already in place in both the rootport 102 and endpoint 104.
As such, Brown stores the equalization training value in order to bypass the equalization training as claimed. Therefore, examiner respectfully maintains the previous rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184